﻿1.	 I extend to you, Sir, my delegation's very sincere congratulations on your outstanding election to the presidency of the thirty-eighth session of the General Assembly. You succeed Mr. Imre Hollai, a distinguished representative of Hungary, who guided the work or the thirty-seventh session so effectively.
2.	In you, Mr. President, we recognize not only an astute statesman and an accomplished diplomat whose career testifies to his commitment to the causes of the poorest and weakest countries, but also the representative of Panama, that country friendly with mine whose actions at the international level always provide evidence of a fervent dedication to the guiding principles of international relations, in particular those of self-determination, independence and territorial integrity. There can be no doubt that under your wise guidance the thirty-eighth session will be a milestone for the Organization.
3.	I take this opportunity also to say how happy my delegation is about the admission of Saint Christopher and Nevis as the 158th Member of the United Nations and to express again to its delegation the readiness of the People's Republic of the Congo to promote mutually advantageous co-operation between our two countries and our peoples.
4.	Throughout this session eminent heads of State or Government, responding to the wish expressed at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March, and by its Chairman, Mrs. Indira Gandhi, have spoken from this rostrum to draw the attention of the international community to the serious problems which are proliferating throughout the world. Many of those problems arise in Africa, and it is about them that I wish to express the concern of the People's Republic of the Congo.
5.	Prominent among the frustrations which have dashed the hopes of the African peoples is the question of southern Africa. The solution of the problem of Namibia has been deliberately torpedoed by part of the Western contact group which has sided with South Africa by introducing into the negotiations with the South West Africa Peoples Organization and the front-line States conditions which are totally extraneous to the spirit and letter of Security Council resolution 435 (1978).
6.	The right to independence of the Namibian people is not merely peremptory, considering the special responsibility assumed by the United Nations in respect of that colonial Territory, but also an indispensable element for promoting lasting peace in southern Africa.
7.	Thus there are no grounds for the establishment of any link between the presence or absence of Cuban troops in Angola and the implementation of the provisions of the United Nations plan of action, or for any other false pre-conditions, such as the guarantee of the impartiality of this Organization, much less the guarantee of neutrality that the Republic of South Africa seeks to obtain from Namibia before the people of that country is allowed to exercise the full range of its inalienable rights.
8.	Hence we are determined to continue to support any collective effort to resolve the situation in Namibia in order to secure the total withdrawal of South Africa from the whole of Namibia, including Walvis Bay, the Penguin Islands and all the other offshore islands, as well as the unconditional withdrawal of the Pretoria troops from Angolan territory, part of which they occupy with, apparently, the complicity of certain Powers.
9.	It is the guaranteed impunity which enables racist South Africa blithely to pursue its criminal policy of  rationalization of apartheid . To the frenetic establishment of bantustans it now wishes to add a bogus constitutional reform which would divide the majority of the people by conferring on Indians and Coloureds a dubious representation which it denies to the majority black population.
10.	We hope that no effort will be spared to put an end to this masquerade, which has lasted all too long and the price of which is paid every day by the front-line States, in particular, Angola, Lesotho, Mozambique, Zambia and Zimbabwe.
11.	While the South African tragedy continues, defying all the principles of law and justice, another tragedy has arisen in the centre of Africa with the deterioration of the situation in Chad. There has been a lot of fuss and manoeuvring on this subject, giving the problem of Chad an international dimension and an ideological element for which the people of Chad have no use.
12.	Last August, at Brazzaville, several heads of State and Government of central Africa, in the presence of Colonel Mengistu Haile-Mariam, the current Chairman of the Organization of African Unity, set down in a statement which was distributed in the Security Council the basic principles for a solution to the tragedy of Chad. They proposed negotiations as basic action, recommending a cease-fire rather than the continuation of the fratricidal war, followed by the withdrawal of all foreign military forces from Chad, and respect for the territorial integrity and sovereignty of Chad.
13.	As has been stated by President Denis Sassou-Nguesso, the Congo does not believe in a military solution to the problem or in the illusion that it is possible for one group alone to govern Chad. So far this has led only to a dangerous pendulum movement, arbitrarily favouring the periodic domination of one group by another, as the result, constantly called into question, of the use of arms. In our opinion, the only solution to this tragedy of the brother people of Chad lies in the reconciliation of the sons and daughters of that country in order to combine their efforts to bring about national reconstruction.
14.	It is towards that end, and that end alone, that all efforts should be directed by those that claim to be the
friends of the people of Chad and guarantors of its security. For we believe the degree of concern for Chad is not measured by the amount of weapons and munitions supplied to that country for its self-destruction but by the quantity and quality of economic and human assistance granted, which is the only evidence of the respect and friendship felt for Chad and its proud and worthy people.
15.	It is encouraging at this point to see already signs of the commitment of the Organization of African Unity tQ4U] to carry out its rightful task in respect of Chad with a view to restrict the tragic situation of that country and its people to its true dimensions.
16.	Hence we can but support all efforts in that direction made by those who, at the international level, can truly contribute to the success of efforts to achieve the goal of national reconciliation, with strict respect for the sovereignty of the country and the dignity of its people.
17.	Given the many affinities between the peoples of the Congo and Chad, my country expresses its willingness to participate in such action as far as it is able.
18.	My delegation feels similar concern with regard to the situation in Western Sahara. Instead of providing excuses year after year for the worsening of the situation, the Moroccan Government should seek to create the best possible conditions for the organization of a fair and equitable referendum whereby the Saharan people could exercise their right to self-determination.
19.	The OAU already has a committee whose mission is to monitor the implementation of OAU resolutions, in particular the one adopted at the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity.
20.	Africans have a duty to ensure that this referendum is meaningful and to find an appropriate solution to this conflict which has recently threatened the very existence of the OAU. We also ask that the United Nations assist the OAU so as to ensure the full success of efforts to resolve the problem of Western Sahara.
21.	As the years have passed, the crisis in the Middle East has reached its most critical state of tension. The absurdity of such a development is undoubtedly encouraged by two extremely negative factors. First, there is the refusal of Israel and those supporting it to recognize the Palestinian fact and to draw there from the necessary conclusions; secondly, there is the internal interference which, under the pretext of miracle solutions, merely further complicates the situation, which  s viewed only from the point of view of spheres of influence and so- called vital interests.
22.	Among the adverse consequences of this state of affairs are the continuing occupation by Israel of territories that do not belong to it; the alteration of the human and material structure of what should be the Palestinian homeland; the disorganization of Lebanon, whose sovereignty and the integrity have been flouted; and, finally, the massacres, the genocide and the desolation.
23.	Since the question of Palestine is the central element of the overall situation in the Middle East my country endorses the conclusions of the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September, and especially the appeal for an international peace conference on the Middle East, with the participation of all the parties concerned—in particular the Palestine Liberation Organization [PLO], as well as of all the great Powers which have any influence at all in the affairs of the region.
24.	In order to guarantee the integrity and authority of such a conference the United Nations should sponsor it through the Security Council, which has the necessary powers.
25.	Is it not failure to use this pre-eminent instrument for promoting peace, which is the United Nations, that has led certain Powers—overestimating their capacity as peacemakers and blithely confusing might and wisdom, selfish ambitions and the general interest—to become more like aggressors at the very time when they think they are serving peace?
26.	In this regard our questions are the same as those asked by the Secretary-General, who again this year, in his report on the work of the Organization J[y4/?d/7], has highlighted the dangers of the growing disaffection of some States for the ideals of the Charter of the United Nations to which they have all subscribed.
27.	Further evidence of this danger is given by the threats inherent in the situation in Central America. It is clear that as long as social peace is not encouraged in most of the countries in the region by a speedy response to the most elementary aspirations of the peoples concerned, and as long as the tragedy of the exploited social classes is analysed in terms of the cold war or ideological influences, we are right to fear a worsening of the situation and an extension of the conflicts, which the demonstrations of military power one sees in the region will do nothing to help resolve.
28.	The initiatives and efforts of the Contadora Group are clear evidence of the ability of the countries of the region to resolve their differences themselves through dialogue and negotiation. To us those efforts testify to faithfulness to the basic principles of international law concerning mutual respect, non-interference and the non- use of force.
29.	The Congo hopes that those principles will prevail in settling the question of the Falkland (Malvinas) Islands, in ending the blockade of which Cuba is a victim and in removing the pressures being applied against Nicaragua, Grenada and Suriname. My country also hopes that the progress in the talks between Guyana and Venezuela, which has brought agreement on the procedure to be followed, will lead to a final solution to the border problem between those two countries.
30.	I express similar wishes with regard to the situation in Asia, where we believe the main requirements for international peace and security are understanding between the great peoples of China and the Soviet Union and peaceful coexistence between the peoples of Indo-China and their neighbours.
31.	By supporting the Secretary-General's efforts, the Soviet Union, China and other Powers can play an extremely positive role in creating a climate favourable to clearing up the misunderstandings in Afghanistan and those artificially sustained with regard to Kampuchea.
32.	In our view, the international community has no choice but to assist all those peoples, which are linked by culture and history, to promote conditions favourable to the restoration of peace in this important region.
33.	Only regional co-operation, particularly by those concerned, can reduce the constant danger of locking East and West in confrontation that is inherent in certain problems that are incorrectly viewed, such as the Korean question. For the peaceful settlement of this question, we see no alternative to the withdrawal of foreign troops from the Korean peninsula and the ending of manoeuvres intended to intimidate, in order to make possible a direct dialogue between the sons of the Korean homeland themselves. 

34.	If there remains one field in which the most insidious dangers are accumulating unceasingly, it is that of international economic relations.
35.	Because of the acute manifestations of the crisis afflicting us, the end of which is scarcely in sight, uncertainty about the future is becoming a basic element in the lives of hundreds of millions of men and women throughout the world. The disruptions in the world economy are severe, and the panic, tension and aggression they engender in people who are deprived and driven to despair are threatening.
36.	My delegation gives a cautious welcome to the first indications, albeit uncertain, of economic recovery seen in certain advanced capitalist countries. However, in the field we see no real change of policy. On the contrary, we are continuing to experience a growth in well-known recessionary factors, particularly in the developing countries, as is borne out by the World Bank in its most recent reports.
37.	The shocking selfishness of the rich countries remains the unshakable basis on which many developed countries believe they should perpetuate their own anachronistic views of the international economic order. This attitude was recently highlighted by the disappointing failure of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, at a time when there is hesitation with regard to the launching of global negotiations.
38.	There is no need to give further proof of the pains that some developed countries are taking to resist any change intended to give our planet a little more solidarity.
39.	In stressing in its conclusions the need to adjust and strengthen relations between North and South, the Seventh Conference of Heads of State or Government of Non-Aligned Countries was only expressing the conviction of the developing countries in this respect. My delegation repeats this appeal, while requesting those developed countries that are tempted to abuse their positions of power to resolve to lift the outdated protectionist barriers which are paralyzing the sound development of trade and uncontrollably perpetuating bottlenecks that have the most adverse consequences.
40.	It is certainly the clever transnational corporations that take advantage of this situation, just as it is the imperialist States that hasten to indulge all forms of economic aggression, blackmail and other coercive practices against the weakest countries in order to maintain and increase their profits.
41.	But our countries will not rest until we see put into effect, in the name of equity and solidarity, the just proposals made in many national and international forums to establish improved structures and rules that can protect the fortunes of everyone in all circumstances.
42.	The strategy formulated at New Delhi gave pride of place to the speedy convening of an international conference on monetary and financial matters, with universal participation, to examine the possibility of reforming the international system in these fields. Once again the ball is in the developed countries' court.
43.	We intend to do everything in our power to see that there is, as an indispensable way to improve the present situation stronger and more extensive co-operation between the developing countries in order to reach the goal of collective self-reliance, without which the resources and energies of the third world will always experience a fate unworthy of the capabilities of the human genius.
44.	The complexity of the problems and the meagre progress made in solving them appear clearly to have given rise to lethargy and alarming scepticism which sorely test the creative imagination of mankind and the effectiveness of the machinery for the settlement of conflicts and the easing of tensions.
45.	Thus it is that in the sphere of disarmament the dialogue of the deaf engaged in by the nuclear superpowers has led to a genuine headlong rush reflected today in the allocation of more than $750 billion to weapons, to the disturbing popularization of a theory holding that a limited nuclear war is possible and, worse, to the frenzied militarization of outer space.
46.	This absurd diversion of energy, determination and intelligence to irrational ends is often carried out, unfortunately, without the agreement of the peoples themselves, for inadequate mobilization holds them further and further away from the things which most basically concern their destiny.
47.	But what is taken into account in the pursuit of these hasty policies are the selfish interests of the military- industrial oligarchies, which are ready to sacrifice even the happiness of mankind and the social progress of millions of human beings throughout the world to guarantee their positions—their hollow positions—of domination.
48.	The present cold war is unique in that some have, with some justice, called it  the third world war . The generalized insecurity it has caused comprises both the  hot  wars which are scattered throughout the world— and especially in the third world—which serve the ends of those who stir them up, and the state of poverty which marks the end of the twentieth century—paradoxically given the astonishing scientific feats of the age.
49.	Justice and well-being remain basic needs, access to which should be denied to no country, no people, no race, and neither sex.
50.	It is towards that end that efforts should be directed, and the shape of the international community's activities should be redefined by giving fresh impetus to the United Nations. I am convinced that there is no way to stave off the risks of the irrevocable other than by all of us together devoting our efforts to bringing about understanding among all the peoples of the world. To this end, the United Nations offers the machinery and the ways and means to fulfil this plan. Altogether, let us devote our generosity and our enthusiasm to bringing about the success of this noble cause.
 
 
51.	
